Citation Nr: 9914265	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-27 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbar spine.

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating action by the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

At the time of the July 1994 rating decision, the RO granted 
entitlement to service connection for post-traumatic stress 
disorder, and a 10 percent evaluation was assigned.  
Subsequently, the veteran received an increased rating of 30 
percent in October 1995, an increased rating of 50 percent in 
May 1997, and an increased rating of 70 percent in July 1998.  

In AB v. Brown, 6 Vet. App. 35 (1993), the he United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that, regarding a claim for 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation.  The Court also stated that it follows that such 
a claim remains in controversy "where less than the maximum 
available benefits are awarded."  Id. at 38.  

In a February 1999 statement, the veteran's representative 
argued that the veteran "was content" with his newly 
assigned 70 percent rating for post-traumatic stress 
disorder, but that he did not want to drop his appeal because 
he was concerned about losing his job due to this disability.  
The representative stated that "should the veteran lose his 
job; a request for increased evaluation and/or individual 
employability will immediately be submitted."  This 
statement by the representative raises the issue of whether 
the veteran is still seeking an increased rating, and whether 
he is initiating a claim for total disability based upon 
individual unemployability.  In view of the Court's precedent 
in AB, the Board concludes that The veteran's claim for an 
increased evaluation for post-traumatic stress disorder 
remains in appellate status since the maximum benefit allowed 
by law and regulation has not yet been granted.  

Since this is the first time that the claim for a total 
evaluation based on individual unemployability has really 
been raised, and since it has not been addressed by the RO, 
the matter is referred to the RO for the appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); 
Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).

The issue of entitlement to service connection for 
degenerative joint and disc disease of the lumbar spine will 
be discussed in the remand portion of this decision.  


FINDING OF FACT

The veteran's clinical signs and manifestations show that he 
is severely impaired in is ability to maintain effective 
relationships and that he has deficient occupational and 
social impairment in most areas such as work, family 
relations, and mood due to his service-connected post-
traumatic stress disorder.  The veteran is married and is 
employed and has been for many years.  The manifestations of 
post-traumatic stress disorder are not productive of totally 
incapacitation and do not render him demonstrably unable to 
obtain or retain employment; nor do they show that he has 
total and gross occupational and social impairment reflecting 
reduced reliability and productivity specific to VA 
regulations.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 70 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. § 1155 (West 1991) 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  This finding is partly based on the 
veteran's evidentiary assertion that his service-connected 
post-traumatic stress disorder disability has increased in 
severity.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992)).  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  Waddell v. Brown, 5 Vet. 
App. 454, 456  (1993); Murphy v. Derwinski, 1 Vet. App. 
78 (1990).


Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed. Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time form exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Words such as "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran's disability is rated under Diagnostic Code 9411, 
for post-traumatic stress disorder.  The Board points out 
that the VA Schedule for Rating Disabilities has been revised 
with respect to the regulations applicable to rating mental 
disorders.  Those provisions, which became effective November 
7, 1996, replaced the rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (as in effect through November 6, 1996).  
The amended criteria for evaluating service-connected mental 
disorders are now codified at newly designated 38 C.F.R. 
§ 4.130.  The amended rating criteria have substantially 
changed in that they now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see also 
Dudnick v. Brown, 10 Vet. App. 79 (1997) (appellant's claims 
should be adjudicated under the version of the regulations 
most favorable to him).  In this case, the veteran has been 
provided with the amended provisions for mental disorders, 
via the issuance of a May 1997 Statement of the Case wherein 
the RO cited to and applied the new regulations.  
Accordingly, the veteran has had the opportunity to provide 
argument in support of his claim under those provisions, and 
the agency of original jurisdiction has had the opportunity 
to adjudicate the claim according to the new provisions.  
Therefore, the Board determines that the veteran is not 
prejudiced by the change in law that occurred after the 
initiation of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  The Board will consider both the old and 
new rating criteria and apply that criteria which are most 
favorable to the veteran.

Further, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although the regulations 
do not give past medical reports precedence over current 
findings, see Francisco v. Brown, 7 Vet. App. 55 (1994), more 
recently the Court has held that the Board should consider 
the applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 
12 Vet. App. 119 (1999). 

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected post-traumatic stress disorder disability.

Medical History

In a July 1994 rating decision, service connection for post-
traumatic stress disorder was granted.  The decision was 
predicated on evidence showing that the veteran had two tours 
of duty in Vietnam, with receipt of the Combat Infantry 
Badge, and on evidence presented in record from the Vet 
Center and a January 1994 VA examination report.  The veteran 
also submitted a statement regarding his claimed stressors in 
service and a personal diary from his first tour of duty in 
Vietnam.  At the January 1994 VA examination it was revealed 
that the veteran continued to work at a university where he 
had been employed for the past 16 years.  He currently lived 
in a house that he owned with his wife and one of his 
children.  He prepared the food, and he and his wife bought 
groceries and took care of the household and finances.  For 
transportation, he used his motorcycle.  The examiner's 
impression was Axis I:  Post-traumatic stress disorder, 
alcohol abuse, and polysubstance abuse; Axis IV-current 
psychological stressors, moderate; and Axis V:  Current 
Global Assessment of Functioning (GAF)  of 70.  A 10 percent 
evaluation was assigned based on mild symptoms shown upon VA 
examination, and an effective date of November 18, 1993 was 
established.

In September 1994, the veteran filed a formal Notice of 
Disagreement with the rating determination and requested a 
personal hearing to express his views.  Prior to his personal 
hearing, the veteran submitted VA treatment records showing 
the progress of his disability and lay statements from his 
friends, former comrades, and coworkers.  

VA outpatient treatment records show that the veteran 
received counseling on a monthly basis at the end of 1993 and 
in 1994.  In November and December 1993, he had diffused 
anxiety and was said to be stable.  In January 1994, there 
was no crisis and there was some improvement in insight and 
trust.  In February 1994, the veteran was seen three times 
and no crisis was identified.  He was said to be stable and 
the veteran continued to deal with feelings of guilt.  The 
veteran was seen several times in March, without crisis and 
he progressed on developing his coping mechanisms.  He was 
seen twice in April, and the assessments were no crisis and 
stable diffused distrust.  In May and June 1994, the veteran 
was stable.  He was counseled on anger management techniques 
like changing habitual responses of yelling and screaming.  
In July 1994, they discussed changing the stimulus when his 
flashbacks occurred.  In September 1994, the veteran was 
stable and he reported having feelings of impending doom.  It 
was noted in one assessment that the veteran was able to 
demonstrate growth in thinking and acceptance by changing his 
attitude toward former enemies.  The veteran was stable in 
October 1994.  In November 1994, the assessment was increased 
anxiety, and he was counseled on problem solving in 
relationships.  In January 1995, it was noted that the 
veteran received drug treatment for depression and that he 
was stable.  

In a statement received in February 1995, the veteran's wife 
stated that she dated the veteran before they were married, 
and that she had always known him to be easily angered and he 
had a violent temper.  She said the she and the veteran had a 
very limited social life because he did not trust anyone; 
that the veteran had only one friend; and that she did not 
like to go out in public with the veteran because he acted 
nervous, hostile and mad at everyone.  She gave an example of 
the veteran exploding with road rage at another driver during 
an altercation on the highway.  At times the veteran would 
not speak to her for days and when confronted with his 
problems, he often left their home on his motorcycle without 
returning for days.  At night he slept with a loaded gun on 
the nightstand, and he walked around the house and peaked out 
of the window more than he slept.  She said the veteran's 
nightmares had worsened and that he needed more drugs in the 
morning to get him started.  

Co-workers described the veteran as nervous, angry and hyper.  
An example given was when the veteran caught his shirt on a 
chalk board he became enraged, ripped his shirt from the 
board and turned over chairs and a table while throwing 
objects and cursing everyone in sight.  The veteran was known 
for regularly getting exasperated with complex tasks and 
leaving the workplace enraged.  He preferred to remain 
isolated and did not interact with others.  One co-worker was 
amazed at the inaction taken against the veteran by their 
employer and how the veteran had been allowed to continue his 
employment despite his well known propensity for outrageous 
and angry behavior.  Another co-worker described that he 
relied on the veteran's work output and when he confronted 
the veteran about the work output being poor in some way, the 
veteran responded angrily and showed a bad temper.  This co-
worker stated that the veteran had problems dealing with 
people and responding to change.  The veteran isolated 
himself from the team and was very difficult to get along 
with, according to the last co-worker.  That co-worker stated 
that the only way the veteran was able to keep working for 
the university was by moving from job to job.  A third co-
worker, a peer, stated that the veteran appeared quiet and 
withdrawn on the outside, and that he reacted inappropriately 
and violently to what most people would consider normal 
occurrences.  

A friend of the veteran stated that he met the veteran in 
1972 and became close friends with him in 1982.  He stated 
that it was hard to really get close to the veteran and that 
the veteran did not like to be around people or crowds.  The 
veteran did not like people of Asian descent.  The friend 
described an incident wherein he and the veteran and another 
were at a landfill and when the other person fired a whistle 
flare, the veteran jumped out of the jeep and yelled 
"incoming."  The friend also observed the veteran awaken in 
a sweat from bad dreams while he was asleep on some of their 
fishing trips.  

In February 1995, the veteran testified at personal hearing 
before the RO.  The veteran stated that he received weekly 
counseling and that he took the medication trazodone to help 
him sleep at night and to keep him from having nightmares.  
Hearing Transcript (T.) at 3.  He also took Prozac to relieve 
his symptoms of depression and to help with his 
concentration.  T. 4.  He had nightmares 3 or 4 times per 
week.  T. 10.  A Vet Center counselor testified that the 
veteran would be involved with counseling there for two 
years.  T. 5.  The counselor said the veteran's GAF score was 
not 70 as indicated by a psychiatrist of record, but 45 or 
50.  T. 6.  The veteran stated that he worked in building 
management and that he had had many different positions on 
many projects.  T. 6.  The veteran stated that he felt 
comfortable isolating himself from others while at work, and 
that some days he did not go to work because he knew that 
interaction with others was expected of him.  T. 7.  His job 
entailed providing office moves and other building 
maintenance.  T. 11.  He said that he and his wife did not 
socialize at all and only one friend came over to their 
house.  T. 9.  

In February 1995, the veteran was seen at VA for counseling 
and the diagnosis was post-traumatic stress disorder and 
depression.  In April 1995, it was noted that he was on 
Prozac and Trazidone and the impression was post-traumatic 
stress disorder.  

In October 1995, the RO issued a Hearing Officer's decision 
in which the veteran's disability rating was increased from 
10 to 30 percent disabling.  The same was noted in a 
corresponding rating decision, and the effective date 
remained as November 18, 1993.  

In November 1995, the veteran had psychiatric consultation at 
VA.  His history was observed and medication therapy was 
continued.  The impression was post-traumatic stress disorder 
with depression.  

VA Mental Health Clinic notes dated in 1996 show that the 
veteran received individual therapy during that time for 
post-traumatic stress disorder, depression and marital 
issues.  In summary, it was noted that in June 1996 the 
veteran had started drinking again.  In September 1996, a 
major depressive episode was noted, as well as post-traumatic 
stress disorder.  In October 1996, the veteran described 
multiple stressors with his wife and he reported increased 
anger, rage and isolation.  The diagnoses were Axis I:  post-
traumatic stress disorder, major depression without 
psychosis, alcohol abuse, and polysubstance abuse/dependence 
in remission.

In December 1996, the veteran underwent a VA examination for 
post-traumatic stress disorder.  The veteran complained that 
he was afraid of losing his marriage and his job due to his 
irritability and inability to get along with others.  He 
stated that he was scared of his suicidal thoughts, and that 
he often felt that things did not matter anymore.  The 
veteran reported having substantial difficulty on the work 
site dealing with multiple stressors, especially the need to 
be diplomatic when negotiating demands of many other staff on 
site.  The veteran reported that he conducted himself in an 
isolated manner at work, and that he found it difficult to 
interact with demanding co-workers.  He isolated himself from 
many of the "necessary" social functions at work.  The 
examiner stated that clearly, his lack of social abilities 
had limited his employability and career goals.  

Objective findings revealed that the veteran was cooperative 
with the interview.  He was oriented times four, and there 
was no evidence of cognitive impairment with both recent and 
long term memory being good.  His mood and affect were mildly 
depressed.  There was no evidence of thought disorder or 
psychosis.  His judgment and reasoning were good.  He 
reported some problematic current alcohol use, falling short 
of criteria for alcohol abuse, according to the examiner.  He 
reported depressive symptoms, overlapping with post-traumatic 
stress disorder symptoms, which fell short of criteria for 
major depression.  The veteran reported a number of post-
traumatic stress disorder symptoms, including daily intrusive 
distressing recollections of combat events, two or more 
distressing dreams of combat events during the week, 
relatively infrequent but consistent reenactments of the 
combat events, intense psychological distress at exposure to 
events that symbolized aspects of combat events, including 
helicopter flights and shaving.  He also reported consistent 
efforts to avoid thoughts and feelings associated with his 
combat events.  The examiner wrote that the veteran was 
careful to avoid movies or music that aroused recollections 
of the combat events.  The examiner stated that there were 
gaps in the veteran's memory of the combat events that were 
probably due to psychogenic amnesia.  The veteran reported 
markedly diminished interest in fishing, hunting, and 
writing, which were formally major activities in his life.  
He reported feelings of detachment from others.  The veteran 
also reported both initial insomnia and early awakening, 
irritability and outbursts of anger, and a number of 
hypervigilant events, some ritualized.  

The diagnostic conclusions were Axis I:  Post-traumatic 
Stress Disorder, and Polysubstance and alcohol abuse, in 
remission, and Axis V:  Current Global Assessment of 
Functioning 45.  The examiner stated that the current Global 
Assessment of Functioning of 45 was based on chronic and 
severe post-traumatic stress disorder symptoms, which had had 
a significant negative impact on his career advancement and 
that might have presented a threat to his continued 
employment.  In addition, his post-traumatic stress disorder 
symptoms had directly resulted in a recent marital separation 
and still posed a threat to the continuance of that 
relationship.  

In a May 1997 rating decision, the disability evaluation was 
increased from 30 to 50 percent, with a continued effective 
date of November 18, 1993.  

In October 1997, the veteran testified at a personal hearing 
before the RO.  He stated that he had changed jobs 17 times 
at this current place of employment because he did not cope 
well with others.  T. 11.  He still worked as a building 
coordinator where he physically moved things from one 
building to another, changed telephones, and check the 
ergonomics of work stations.  T. 11.  He worked on his own, 
except when he needed help moving desks.  T. 12.  His work 
environment was operated like a college campus since it was 
run by a university.  He found the job stressful because he 
worked for 180 people or so, and he received 20 or 30 phone 
calls per day.  Id.  The veteran's wife testified that the 
veteran went to work even though it was uncomfortable for 
him, and that he walked off the job at least 2 or 3 times per 
week.  T. 13.  The veteran indicated that he was still 
prescribed medications, and that he tried not to take the 
medication.  T. 14.  He had continued with counseling.  T. 
15.  He drank 3 or 4 beers a day and had cut back from 
drinking a pint of whiskey and 12 beers a day.  T. 16.  

VA Mental Health Clinic notes dated in 1997 show that the 
veteran continued treatment for his psychological problems, 
including couples therapy.  In August 1997, the social worker 
wrote that he veteran continued to display symptoms of post-
traumatic stress disorder, such as vigilance and isolation, 
but that he was able to enjoy time with his wife and others.  
He was still using marijuana and alcohol.  The diagnosis was 
post-traumatic stress disorder, marital issues.  

In a December 22 1997 VA Mental Health Clinic note, the 
counselor wrote that the veteran was seen for a walk in 
appointment and that he had come to the Mental Health Clinic 
that day for a VA compensation and pension examination to 
learn that the evaluation was "__" (an unreadable word).  
He was seen by another physician instead and was pleased 
because he did not "go ballistic" even though he was upset.  
The Board notes that this entry seems to indicate that the VA 
compensation and pension examination either did not happen or 
in some other way did not go as planned.  The Board must also 
comment that the report in the claims file, which is dated 
December 22, 1997 for the VA compensation and pension 
examination, is, in fact almost verbatim the same report 
submitted for the December 1996 VA examination.  The Board 
will therefore not repeat all of the subjective and objective 
findings listed in the December 1997 report, as they were 
basically the same as previously reported.  For example, 
under objective findings the examiner again wrote that the 
veteran had intense psychological distress at exposure to 
events that symbolized aspects of combat, including 
helicopter flights and shaving.  The examiner again wrote 
verbatim that the current global assessment of functioning of 
45 was based on continued chronic and severe post-traumatic 
stress disorder symptoms which had a negative impact on his 
career advancement and that may have presented a threat to 
his continued employment....  It was again ultimately 
determined that the veteran had post-traumatic stress 
disorder, polysubstance abuse and alcohol abuse in remission.  

What appeared to be newly documented in the December 1997 
examination report was that the veteran had worked at his 
place of employment for the past 20 years in a variety of 
different jobs including engineering coordinator to his 
current position as building maintenance coordinator.  He 
reported having a number of friends, although four of five 
good friends had committed suicide in the past few years.  
Another friend had recently died in October 1997.  The 
veteran expressed concern that he may be fired from his 
employment before his retirement.  Under current complaints, 
the veteran reported that he was afraid of further alienating 
his wife, and of losing his job, and that he was worried 
about his health.  Objective findings were practically 
identical to the December 1996 findings. 

In July 1998, the RO Hearing Officer granted an increased 
evaluation, from 50 to 70 percent for the veteran's post-
traumatic stress disorder, and the effective date was 
continued from November 18, 1993.  

As indicated in the Introduction, the veteran's 
representative stated in February 1999 that the veteran was 
content with the newly assigned 70 percent rating for post-
traumatic stress disorder, but that he did not want to drop 
his appeal on that issue.  


Analysis

For reasons which will be discussed in detail below, review 
of the pertinent evidence of record leads the Board to 
determine that the veteran's disability picture for his 
service-connected post traumatic stress disorder more nearly 
approximates the criteria and rating already in effect for a 
70 percent evaluation under both old and new provisions of 
Diagnostic Code 9411.  See Karnas.

The former rating criteria

Under the former rating criteria, the evaluation for the 
veteran's service-connected post-traumatic stress disorder is 
based on the degree of impairment of his social and 
industrial adaptability.  See 38 C.F.R. §§ 4.129, 4.130 
(1996).  A 70 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes, such as fantasy, 
confusion, panic, and explosions of aggressive energy, 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual must 
be demonstrably unable to obtain or retain employment. 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) (effective 
through November 6, 1996).

Employment is a factor that must be considered with regard to 
the evaluation of mental disorders.  Prior to November 1996, 
38 C.F.R. § 4.130 provided that the severity of the 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability, and that two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  It was 
further provided that the rating board must not underevaluate 
the emotionally sick veteran with a good work record.  38 
C.F.R. § 4.130 (1996).

With respect to the veteran's social and industrial 
impairment, a review of the record reflects that the veteran 
is married.  The record shows that there are problems in his 
marriage and that he and his wife have received counseling 
for their marital discord.  She has attested to and testified 
that they do not socialize with other people.  While they 
have problems with their relationship, the veteran's wife 
appears to be supportive of him and his disability, as 
indicated in her personal hearing testimony.  And while their 
marriage is not perfect, the veteran and his wife, 
nonetheless, own a home and maintain that household together.  
At times the veteran states that he only has one friend, and 
at other times in the record, he talks about his friends, 
plural, who have died.  The overall symptomatology with 
regard to the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  It does not appear that he is existing in virtual 
isolation in his community where has incapacitating 
psychoneurotic symptoms associated with his daily life.  
Additionally, the veteran has successfully sought counseling 
for which he appears to keep most of his appointments on a 
regular basis; again not showing that he has more than a 
severely impaired ability to establish and maintain effective 
relationships.  

The record clearly shows that the veteran has problems in the 
workplace when getting along with others.  This is shown in 
the lay evidence and the veteran's reporting of his work 
environment.  Nonetheless, while it appears that the 
veteran's post-traumatic stress disorder impairs his ability 
to retain employment, he has not been terminated from his job 
at this time and has worked at the same place of employment 
for over 20 years; albeit in varying positions.  It appears 
that the veteran has a hard time with his co-workers due to 
his anger, his temper, and other symptoms related to his 
disability.  However, since the veteran is working and has 
done so consistently for many years, it cannot be said that 
he is demonstrably unable to obtain or retain employment, 
which is the requirement for a higher rating under the old 
rating criteria.  Furthermore, his nightmares and flashbacks 
are more like psychoneurotic symptoms that are of such 
severity and persistence that there is severe impairment with 
his employment, than the kind of psychoneurotic 
symptomatology required for a 100 percent evaluation.

Thus, the Board concludes that a 100 percent evaluation is 
not warranted under the former criteria because the veteran 
has not presented any evidence that he currently experiences 
an efficiency and reliability due to his service-connected 
post-traumatic stress disorder that produces greater than 
severe industrial impairment.

The Board wishes to emphasize that it has separately 
considered all three aspects of the 100 percent rating 
criteria.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994) 
(agreeing with memorandum by Secretary suggesting that 
criteria listed in 38 C.F.R. § 4.132, DC 9411 (1994) for 100% 
rating are each independent bases for granting such rating).  
It is clear from the evidence reported above that the 
veteran's psychiatric symptomatology does not cause him to be 
virtually isolated from the community, nor is his 
symptomatology totally incapacitating.  He is able to 
function in the community and maintain employment, albeit 
with some problems.  Accordingly, a 100 percent disability 
rating is denied under each and every aspect of the former 
rating criteria.

38 C.F.R. § 4.16(c) (1996)

The Board also notes that 38 C.F.R. § 4.16(c) was deleted 
from the rating schedule, effective November 7, 1996.  
However, as the veteran's claim for an increased rating was 
filed before the regulatory change occurred, and he is 70 
percent disabled for his sole service-connected disability, 
38 C.F.R. § 4.16(c) remains applicable to his claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The 
assignment of a 100 percent schedular rating is warranted in 
cases in which a veteran is rated 70 percent disabled due to 
a psychiatric disorder, the psychiatric disorder is the 
veteran's only compensable disability, and the psychiatric 
disorder is found to preclude him from securing or following 
a substantially gainful occupation.  38 C.F.R. § 4.16(c); 
Swan v. Derwinski, 1 Vet. App. 20 (1990).  In this case, the 
veteran is shown to be severely disabled due to his post-
traumatic stress disorder; but there is no evidence of record 
that his disability has prevented him from securing or 
following a substantially gainful occupation.  In fact, the 
record shows that he has maintained his position with the 
university for over 20 years, albeit that he has 
confrontations with his co-workers.  No medical or mental 
health professional has opined that the veteran is actually 
unemployable due to his post-traumatic stress disorder 
disability.  Again, he remains employed.  Thus, a 100 percent 
evaluation is not warranted under the old regulation of 
38 C.F.R. § 4.16(c). 

The current rating criteria

The new criteria for rating psychiatric disorders are not 
more favorable for the veteran.  Under the new rating 
criteria, the general rating formula for mental disorders, 
including post-traumatic stress disorder, is as follows:  A 
70 percent evaluation is for consideration where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation, obsession rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Effective from November 7, 
1996 at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

A 100 percent evaluation is for consideration where there is 
total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger or hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.   

The Board concludes that under the new criteria, the veteran 
is not entitled to an evaluation in excess of 70 percent.  
The Board is cognizant of the evidence that the veteran loses 
his temper easily, get angry and has tantrums at work, has 
difficulty getting along with others, and suffers from post-
traumatic stress disorder symptoms that have a severe effect 
on his employment.  The only real evidence of suicidal 
ideation is when the veteran reported that he was scared of 
his thoughts, and when he expressed sympathy at losing some 
of his friends to suicide and other types of death.  More 
importantly, the treatment records and VA examinations of 
record do not show that the veteran has gross impairment in 
thought processes or communication, or persistent delusion or 
hallucinations.  His orientation has always appeared normal.  
It does not appear that the veteran takes his prescribed 
medication any longer, but when he did, he testified that he 
was able to function during the day and sleep at night.  
While the veteran has serious problems at work with his co-
workers and presumably bosses, his behavior cannot be called 
grossly inappropriate as he is still employed and has been 
for many years.  His behavior more looks like that of a 
person with impaired impulse control (such as unprovoked 
irritability with periods of violence) for which a 70, not 
100 percent rating is based.  Additionally, there is no 
evidence that the veteran has neglected his personal 
appearance and hygiene or shown that he has an inability to 
perform activities of daily living.  There is no 
disorientation to time or place noted on his mental status 
evaluations.  In the absence of evidence of total and gross 
occupational and social impairment, the criteria for a 100 
percent schedular evaluation under the new criteria are not 
met.

As the veteran's symptomatology and degree of disability more 
nearly approximates the criteria for a 70 percent rating, the 
provisions of 38 C.F.R. § 4.7 do not allow for a higher 
rating.  The manifestations of the veteran's post-traumatic 
stress disorder are not of such severity as to result in 
disability warranting a total evaluation for the reasons 
cited above. 

Lastly, it is noted that while there is no indication that 
the RO considered referring the veteran's claim to the 
appropriate official for consideration of an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998), neither the veteran nor his representative has 
specifically requested an extraschedular evaluation.  
Accordingly, based on a review of the current evidence of 
record, the Board finds that the issue of extraschedular 
entitlement under § 3.321(b)(1) has not been raised by the 
record.  Consequently, the issue of entitlement to an 
extraschedular disability rating is not before the Board at 
this time.  See Floyd v. Brown, 5 Vet. App. 88, 95 (1996) and 
VA Op. G.C. Prec. 6-96 (August 16, 1996).  If the veteran 
wishes to raise this issue, he must raise the issue 
specifically with the RO.


ORDER

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder is denied.  


REMAND

The veteran is also seeking entitlement to service connection 
for a low back disability.  For the reasons discussed below, 
before the Board may make any determination on the merits of 
the veteran's claim, further development is required.  

Factual Background

In a June 1996 rating decision, service connection for 
degenerative joint disease and degenerative disc disease 
(claimed as low back pain) was denied.  It was noted that the 
service medical records showed that the veteran's pre-
enlistment physical examination on July 20, 1967 showed that 
the veteran reported a history of having an automobile 
accident in 1964.  The Board's review of the service medical 
records reveals that the accident required him to wear a neck 
and back brace for a period of time and that there were no 
residuals.  On December 4, 1968 the veteran was treated for 
lower muscle strain.  On November 29, 1968, it was noted that 
the veteran had a long history of mid-back aching post 
automobile accident, and that there had been an exacerbation 
the day before with heavy lifting.  On November 30th, it was 
noted that the veteran had back strain.  On September 23, 
1969, it was noted that the veteran jumped off an aircraft 
and hit his lower left back.  The injury caused his leg to 
feel numb and when he walked he had a sharp stabbing pain 
down the calf.  His lower left back was very tender.  The 
impression was contusion.  On September 24th, 1969, the 
veteran was seen for follow-up of the back and the veteran 
said that the condition seemed better.  It was noted that he 
was much improved and on light duty that day.  At his May 
1970 separation examination, the veteran reported his history 
of wearing a back brace for support.  Clinical examination 
revealed that the veteran had a normal spine and other 
musculoskeletal areas at the time of examination.  

At a January 1994 VA examination, the veteran reported that 
he had injured his back in 1975 and had been hospitalized for 
three weeks in traction.  The veteran reported only having 
occasional pain at the time of the examination.  Lumbosacral 
spine x-rays revealed an impression of Schmorl's nodes.  
Degenerative joint disease/degenerative disc disease 
involving the lower thoracic and lumbar spine sparring L3-4 
was shown.  It was noted that findings were most significant 
at L5-S1 with significant narrowing of the disc.  The RO 
determined that none of the evidence of record showed a 
chronic back disability (degenerative joint disease or 
degenerative disc disease) in service or within one year of 
service or showed that the veteran's pre-existing back injury 
was aggravated (permanently worsened) during service.  

Relevant Law and Regulations

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991).  The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304 
(1998).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1998).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity in service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase was due to the natural progress of the condition.  
Aggravation of a preexisting disease or injury may not be 
conceded where the condition underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertinent to the manifestations of the disability 
prior to, during, and subsequent to service. Consideration 
will be given to the circumstances, conditions, and hardships 
of service.  38 C.F.R. § 3.306(b) (1998).

Analysis

The Board has concluded that the veteran should undergo 
another VA examination.  The Board may not rely upon its own 
unsubstantiated judgment as to whether a disability pre-
existed service, or whether a preexisting disability 
underwent a chronic or permanent increase in disability 
during service due to aggravation.  Rather, the Board must 
support its medical conclusions with independent medical 
evidence in the record or through adequate quotation from 
recognized medical treaties.  See Crowe v. Brown, 7 Vet. App. 
238, 245-246 (1994).  A medical opinion regarding the 
veteran's pre-existing back injury and any correlation it may 
have had to in-service occurrences has not been made a part 
of the record.  Evidence which currently is of record does 
not fully answer all of the requisite questions in 
conjunction with this claim.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded a VA 
orthopedic specialty examination in order 
to ascertain the nature, severity, and 
date of onset of his degenerative joint 
and disc disease of the lumbar spine.  
The claims file and a complete copy of 
this remand must be made available to the 
examiner for review in connection with 
the examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
specifically asked to offer an opinion 
with respect to (1) whether a lower back 
condition existed prior to service (2) if 
so, whether the condition worsened during 
the veteran's period of active service; 
and (3) if it did worsen, whether this 
was due to the natural progress of the 
disease.  A complete rationale for all 
opinions expressed should be provided.  
The report of the examination should be 
associated with the veteran's claims 
folder.

2.  The RO should then readjudicate the 
veteran's claim.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).

